Citation Nr: 9927320	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by insomnia and depression, as a result of an 
undiagnosed illness.  

2.  Entitlement to service connection for a disorder 
manifested by joint pain, as a result of an undiagnosed 
illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder as a result of an undiagnosed illness.

4.  Entitlement to an original evaluation greater than 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1993.  He had Persian Gulf service from February 1991 
to April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions dated February 1996, whereby 
the veteran's claims for service connection for PTSD was 
granted and assigned a 30 percent evaluation, and where 
service connection for undiagnosed illnesses due to joint 
pain and gastric complaints was denied; and a decision dated 
in April 1997, whereby the veteran's claims for service 
connection for fatigue and depression due to an undiagnosed 
illnesses was also denied by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs.  
The issues of service connection for a joint pain disorder 
and for an increased rating for PTSD are addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's insomnia and depression are attributable to 
his active service.  

2.  The appellant is a veteran of the Persian Gulf War.  

3.  The veteran's gastrointestinal symptoms are attributable 
to irritable bowel syndrome and gastritis.


CONCLUSIONS OF LAW

1.  A disorder manifested by insomnia and depression was 
incurred in or is due to active service.  38 U.S.C. §§  1110, 
1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  A disorder manifested by gastrointestinal complaints was 
neither incurred in or aggravated by service.  38 U.S.C. §§  
1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.317  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims  that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

VA shall pay compensation in accordance with Chapter XI of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(1998).

The veteran contends that he incurred various disorders as a 
result of his active duty service and therefore that he is 
entitled to service connection for these disabilities.


A.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia and depression. 

The Board notes that service connection may be established 
for a current disability in several ways, including on a 
"direct" basis.  38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303(a), 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  

Just as presumptive regulations do not abrogate VA's 
obligation to consider all the applicable statutes and 
regulations whereby service connection may be granted, see 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (specific VA 
regulations which provide for presumptive service connection 
for disabilities resulting from exposure to various toxins 
such as radiation or Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation), the undiagnosed illness provisions do not 
abrogate VA's obligation to consider service connection on a 
direct basis.  

The veteran's service medical records (SMRs) show that he was 
evaluated for residuals of gunshot wounds in May 1992.  A 
narrative report of that examination shows that he had no 
previous medical problems or surgeries, and that he was 
diagnosed with status post gunshot wound to the right neck 
with transection of the right common carotid and vertebral 
arteries; status post gunshot wound to the right small finger 
metacarpophalangeal joint and right thumb interphalangeal 
joint, resulting in fracture; status post gunshot wound to 
the right thumb interphalangeal joint, resulting in fracture; 
and right Horner's syndrome.  

The report of medical history completed by the veteran, also 
dated May 1992, shows that he reported having eye trouble, 
broken bones, a tumor, growth, cyst or cancer, a recent gain 
or loss in weight, a bone, joint or other deformity, and 
frequent trouble sleeping.  A report of Physical Evaluation 
Board (PEB) proceedings shows that the veteran was assessed 
with traumatic arthritis of the right dominant thumb 
interphalangeal joint, status post gunshot wound.  

A medical record dated October 1994 assesses the veteran with 
"dysthymia, mild"  and states "R/O [rule out] 
cyclothymia."  Another record, also dated October 1994 
assesses the veteran as "Currently stable, making good 
adjustment in school.  No suicidal or homicidal ideation 
noted."  A November 1994 record also states: "Currently 
stable, no suicidal or homicidal ideation."  A December 1994 
social work assessment and plan states under the assessment 
section of the report that:

The veteran appears to have unresolved 
anger over issues which he feels have 
been beyond his ability to control.  His 
career and life plans were altered due to 
physical assault and he continues to feel 
victimized by this trauma.  Appears to be 
in need of opportunity of ventilating 
feelings in a therapeutic setting with 
focus on helping him to continue 
establishing the goal of orientation for 
his life.  

A January 1995 medical record assesses the veteran with 
dysthymia and status post gunshot wound to right hand and 
neck.  A February 1995 note reveals that "At this time the 
veteran appears to be making a satisfactory community 
adjustment, is remaining compliant with his medication 
program and is having no serious adjustment problems.  No 
suicidal or homicidal ideation is noted."    

Another VA examination, dated March 1995, diagnosed the 
veteran with dysthymia, and notes "the veteran states that 
the Panama experience, Persian Gulf experience, gunshot wound 
and divorce occurred in sequence.  Before he can get over one 
problem another one occurred and he has not been able to 
regain his ability to cope."  The examiner also diagnosed 
the veteran with PTSD, "specifically related to gunshot 
wound received during the random shooting.  The veteran's 
overall impairments appear to be moderate in severity."  An 
April 1995 note again assesses the veteran with dysthymia and 
status post gunshot wound to right hand and neck.  

A closing summary dated August 1995 states that the veteran's 
"chief complaint related to some depression and problems 
with impulse control stemming from having [his] military 
career terminated because of being shot while on active 
duty."  

A record dated October 1995 assesses the veteran with 
dysthymic disorder with obsessive worry and fear of his home 
being broken into at night while he is asleep.  The 
conclusions of a psychology assessment report of the same 
date note that he "displays classic symptoms of [PTSD] that 
has now been exacerbated by Major Depression.  In addition, 
he has obsessive compulsive features."  A note dated 
November 1995 shows that he "continues to show flat affect 
with depression.  He is not homicidal or suicidal".  Another 
medical record of the same date reveals that the veteran's 
"level of depression may have increased slightly during the 
conflict with his girlfriend, but since the breakup it seems 
he is doing a bit better.  There is no evidence of suicidal 
or homicidal ideation."  

Although the veteran did not manifest any depressive disorder 
during his active service, the Board notes that the veteran 
was assessed, in August 1995, with "depression ... stemming 
from having [his] military career terminated because of being 
shot while on active duty."  In order to afford the veteran 
the benefit of every doubt, the Board finds that service 
connection for a disorder manifested by insomnia and 
depression is appropriate, in addition to his PTSD.  The 
Board would note in passing that those manifestations are as 
likely as not features of his PTSD anyway.   


B.  Entitlement to service connection for a gastrointestinal 
disorder as an  undiagnosed illness

The veteran contends that he manifests gastrointestinal signs 
or symptoms that are manifestations of an undiagnosed 
illness.  After a review of the evidence, the Board finds 
that the greater weight of the evidence shows that service 
connection is not warranted.   

The report of a radiographic examination, dated September 
1994, shows that an impression of normal barium enema was 
listed.  The clinical history section of the report stated 
"R/O [rule out] frequent diarrhea.  

A medical record dated February 1995 shows that the veteran 
was assessed with possible irritable bowel syndrome, and that 
he complained of intermittent pain, one to three times per 
week, lasting four to six hours.  He reported that it slowly 
built up, that it was non-radiating, and that it occasionally 
occurred post prandially, within 30 minutes, especially with 
milk.  The examiner noted that the veteran reported that food 
does not help to alleviate the pain, but that it is sometimes 
helped by a bowel movement.  The examiner noted that the 
veteran experienced two to three days of constipation 
followed by two to three days of diarrhea, but that his 
weight was stable.  A record dated May 1995 assesses the 
veteran with irritable bowel syndrome.  

The report of the veteran's December 1996 physical 
examination shows that he was diagnosed with "GI distress, 
lactose intolerance by history.  He would avoid milk and milk 
products; irritable bowel syndrome, with barium enema done in 
1994, will obtain the results, and GI distress, fatty, greasy 
intolerance consistent with a gastritis and /or reflux, will 
document an ultrasound and upper GI.  Follow up for his 
medical problems with be in the primary care clinic."  

The report of the veteran's "upper GI" examination shows 
that a finding was made that "no abnormalities are seen in 
the distal esophagus, stomach, duodenum, or proximal jejunum.  
No GE reflux was elicited."  Under the clinical history 
section of the veteran's ultrasound report, also dated 
January 1997, an instruction to "R/O [rule out] ulcer" was 
given.  The listed indication was epigastric pain.  The 
impression was negative abdominal ultrasound. 

As indicated above, VA shall pay compensation in accordance 
with Chapter XI of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability: (i) Became manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) By history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1998).

The Board first notes that the veteran has been diagnosed 
with irritable bowel syndrome, gastritis and  GI distress, 
lactose intolerance by history.   Corresponding diagnostic 
testing was negative.  That is, the report of a radiographic 
examination, dated September 1994, shows that an impression 
of normal barium enema was listed.  Further, the report of 
the veteran's "upper GI" examination shows that a finding 
was made that "no abnormalities are seen in the distal 
esophagus, stomach, duodenum, or proximal jejunum.  No GE 
reflux was elicited.  The listed indication was epigastric 
pain.  The impression was negative abdominal ultrasound.   
Based on these findings, we find that the greater weight of 
the evidence shows that the veteran's gastrointestinal 
problems are due to the diagnoses set out above and so are 
not due to an undiagnosed illness.  Moreover, they are no 
objective indications of  a chronic gastrointestinal 
disability on examination in December 1996.  Accordingly, 
service connection is denied.


ORDER

Entitlement to service connection for an insomnia and 
depressive disorder is granted.  

Entitlement to service connection for a gastrointestinal 
disorder is denied.  


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran alleges treatment at various 
VA facilities, including VAMC Birmingham, the Community 
Service programs at Tuscaloosa and Gadsden, a primary care 
facility at Gadsden, and at the mental health clinic at 
"Medical Towers."  A preliminary review of the record shows 
that outpatient treatment records from the VAMC at 
Birmingham, dated from January 1993 to January 1995, and from 
January 1997 to February 1998 were requested, and that 
records from the VAMC at Tuscaloosa from October 1994 to 
December 1995 are also of record.  However, it is not clear 
from the record whether all of the veteran's treatment 
records have been received from the above mentioned 
facilities.  

Accordingly, this case is REMANDED for the following:


1.  The RO should inform the veteran that 
he or his representative may support 
additional evidence while his case is in 
remand status.  

2.  The RO should also request that the 
veteran identify all places and dates of 
treatment from his service to the 
present.  The RO should check what the 
veteran has reported against the evidence 
in the claims folder to insure that all 
records relating to treatment for joint 
pain and PTSD are of record.  In 
particular, it is unclear if the records 
from the "Medical Towers" are included 
in the record.  

3.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  


No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  Dysthymia is defined as "a chronic mood disorder manifested as depression for most of the day, more days 
than not, accompanied by some of the following symptoms :  poor appetite or overeating, insomnia or 
hypersomnia, low energy or fatigue, low self esteem, poor concentration, difficulty making decisions, and 
feelings of hopelessness.  STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & Wilkins, Baltimore.  

